Citation Nr: 1143035	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-31 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1965 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for memory loss due to head injury in service.  By a September 2008 rating action the RO effectively revisited that claim, then characterizing it as a claim for a TBI.  That clarified claim is the subject of the present appeal.  

In May 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of that hearing is contained in the claims file.  


FINDINGS OF FACT

Based upon the preponderance of the competent and probative evidence of record, the Veteran does not have a TBI.


CONCLUSION OF LAW

A TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim of service connection for a TBI.  As the Board has noted in the Introduction, above, the claim effectively arises from RO rating actions in both November 2007 (denying service connection for memory loss related to head injury) and September 2008 (in pertinent part denying service connection for TBI).  Prior to these adjudications, the Veteran was afforded VCAA letters addressing these issues, in July 2007 addressing the memory loss and in September 2008 addressing TBI.  These VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  

The Board notes that the decision of the U.S. Court of Appeals for Veteran Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  These requirements were fulfilled in the July 2007 and September 2008 VCAA letters which VA sent to the Veteran.

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA treatment.  Indicated medical records were requested, and records obtained were associated with the claims file.  

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has thus been fulfilled.  The Board finds that all appropriate efforts were undertaken to obtain indicated records in furtherance of the appealed claim adjudicated herein.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had sufficient knowledge of the information and evidence necessary to establish the claim).  The RO sought indicated VA records with the Veteran's assistance, and all records obtained were associated with the claims file.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran was appropriately informed, including by the appealed rating decision, a SOC, and a SSOC, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in September and October of 2009 addressing the Veteran's claimed TBI including as related to service.  These examinations carefully considered the evidentiary record as contained within the claims file, the Veteran's self-reported history of injury, symptoms, and treatment from service to the present, and findings upon current examination.  The Board finds that the examiners sufficiently supported their conclusions with analysis based on their review of all this evidence, which in turn allows for an adjudicative analysis weighing the examination reports and their findings and conclusions against contrary evidence.  In this regard the examinations are adequate for purposes of the Board's adjudication.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board further finds that these examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal.  38 C.F.R. § 4.2 (2011);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Claim for Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has suffered traumatic brain injury as a result of an incident in service in which he was sitting on the hatch of an amtrak (amphibious truck) while in Chu Lai, Vietnam, in March or April of 1966, when the amtrak hit an object, resulting in his head hitting the amtrak.  

The Veteran separately claimed entitlement to service connection for a scar of the forehead which he contended resulted from the same incident, and the RO by an April 2006 rating action granted service connection for that scar.  

At his May 2011 hearing, the Veteran testified that when his head struck the amtrak in service he lost consciousness, and when he came to they were bandaging his eye.  He asserted that he was seen four to six hours later by a corpsman who examined and cleaned up the wound and re-bandaged it, with no x-rays or other evaluation done at that time.

The Veteran's assertion at his May 2011 hearing of a loss of consciousness when he struck his head in service differs somewhat from his assertion at his October  2009 TBI examination for compensation purposes.  At the examination the Veteran asserted that he did not recall whether or not he lost consciousness.  Additionally, at the examination he asserted that after the wound was cleaned and bandaged he had returned to his duties in supply.  He further asserted that he did not recall whether he experienced any alteration in his mental status at the time of the injury.  Related symptoms alleged at the examination included headaches with onset 15 to 20 years ago which were occasional, in different areas of the head, and of mild to moderate severity.  The Veteran also could not recall the frequency of the headaches.  

The Veteran also alleged that he had weakness related to the TBI.  The October 2009 examiner noted that the Veteran's complained-of occasional weakness was not specific to TBI.  Rather, the examiner concluded that the Veteran's complaints of fatigue and malaise were most likely attributable to his diagnosed conditions including diabetes mellitus, PTSD, mood disorder, degenerative disk disease and degenerative joint disease, osteoarthritis, and restless leg syndrome interfering with his sleep.  

The Veteran further asserted at the examination that he had memory difficulties, but the examiner observed that the Veteran's memory, attention, concentration, and executive function appeared intact.  Motor/sensory examination also produced no findings attributable to a brain condition.  The October 2009 examiner concluded that despite subjective complaints the Veteran had no residuals of a TBI.  The examiner supported this conclusion by observing the absence of records of treatment for a TBI, self-reported symptoms not reported to have developed until years after the head injury, and negative current findings attributable to a TBI.  The examiner attributed the current symptoms, to the extent present, to the Veteran's noted diagnosed conditions including diabetes mellitus, posttraumatic stress disorder (PTSD), mood disorder, degenerative disk disease and degenerative joint disease, osteoarthritis, and restless leg syndrome interfering with his sleep.  

At a VA mental health examination for compensation purposes in November 2009, the examiner noted the Veteran's complaints of significant memory impairment affecting his daily activities, which he believed was attributable to a TBI in service.  However, objective testing of the Veteran's memory at that examination showed no memory impairment.  The examiner noted the Veteran's reported history of striking his head on an amtrak in service, but concluded that there was no current mental condition related to a TBI.  

A prior VA examination in August 2008 to address PTSD noted the absence of immediate or remote memory impairment but mild recent memory impairment.  However, this recent memory impairment finding was based on the Veteran's self-report of impaired memory, without an indication of memory testing supporting that finding.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (mere medical recordation of lay history is no better evidence than the lay statement itself.)  

In contrast, at an October 2007 VA mental health examination, the Veteran's memory was objectively tested and found to be normal.  The Veteran then asserted that he had occasional headaches at the location on his head where he struck the amtrak, and that six or seven years ago he began having memory difficulties which he believed were growing worse.  However, the examiner objectively found both the Veteran's memory and other cognitive functioning to be intact.  The examiner noted the possibility that the Veteran had some subjective memory deficits, but noted that cognitive function testing did not reveal and current deficits.  That examiner also effectively concluded that current findings and the Veteran's history of objective and subjective findings  as related to the reported head injury in service did not support a finding of TBI.  

The Board notes that the Veteran is competent to address his subjective perception of current symptoms and to address past events and medical treatments, and is competent to address the presence of disability when amenable to lay perception. Jandreau; Buchanan.  Because the Veteran has asserted that the amtrak incident occurred while they were driving to avoid land mines in a war environment, the Board will concede the occurrence of the head injury and related head laceration in service, based on injury consistent with the conditions and circumstances of combat, pursuant to 38 U.S.C.A. § 1154(b).  However, the presence of physical injury to the head does not establish the occurrence of a TBI.  Rather, a TBI must be established as a medical condition.  VA examiners in October and November of 2009 carefully noted the Veteran's self-reported history of injury in service and of some symptoms occurring years post service.   They conducted examinations of the Veteran with findings negative for current disability attributable to TBI.  The Veteran is not competent to address the distinctly medical question of the presence of disability attributable to TBI.  Espiritu.  The balance of the claims file similarly lacks medical evidence supporting the presence of TBI or symptoms attributable to TBI in this Veteran.  Past examinations in 2007 and 2008, as noted above, are also unsupportive of current symptoms attributable to TBI.  At his hearing the Veteran confirmed that no treating physician had related current symptoms to his claimed TBI.  

Having carefully reviewed all the evidence of record, the Board finds the preponderance of the competent and probative evidence of record against the presence of current TBI.  VA examiners have concluded that the Veteran does not have a TBI, including none related to the Veteran's reported head injury in service.  Contrary evidence cognizably supporting the presence of a TBI generally or a TBI specifically related to service is not of record.  Accordingly, absent current disability, the preponderance of the evidence is against the claim for service connection for TBI.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a TBI is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


